OVERTON, Justice.
This case is before us on direct appeal from the County Court, Dade County, which held that Section 849.093, Florida Statutes (1977), was unconstitutionally vague and overbroad. We have jurisdiction pursuant to Article V, Section 3(b)(1), Florida Constitution.
The statute invalidated below regulates the conduct of bingo and guest games. We have recently considered its constitutionality and held that it does not violate the due process and equal protection clauses of the Florida and United States Constitutions. Carroll v. State, 361 So.2d 144 (Fla.1978).
Although not all of the arguments raised by the appellant were discussed in Carroll, supra, we find the additional arguments to be without merit and specifically find the statute is neither vague nor overbroad.
Accordingly, the decision of the court below is reversed and the cause remanded for proceedings not inconsistent with this opinion.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, HATCHETT and ALDERMAN, JJ., concur.
SUNDBERG, J., dissents.